 

 

 

CAW

 

AO 91 (Rev. 11/11) Criminal Complaint 2020R00422
UNITED STATES DISTRICT COURT
for the
District of Minnesota
UNITED STATES OF AMERICA
v. Case No. 20-mj-807 (BRT)
VICTOR DEVON EDWARDS
CRIMINAL COMPLAINT

I, the undersigned complainant, being duly sworn, state the following is true and correct to the best of
my knowledge and belief. On or about August 26, 2020, in Minneapolis, in the State and District
of Minnesota, defendant VICTOR DEVON EDWARDS aided and abetted the commission of arson inside the
Target Corporation’s corporate headquarters building, located at 1000 Nicollet Mall, Minneapolis, Minnesota,
a building used in interstate and foreign commerce and in activities affecting interstate and foreign
commerce, all in violation of 18 U.S.C. § 844() (arson) and 18 U.S.C. § 2 (aiding and abetting).

I further state that I am an ATF Special Agent and that this complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: HiYes OJ No

Sa RZ.

Complainant's signature
Sara R. Thomas, Special Agent

 

 

SUBSCRIBED and SWORN before me Bureau of Alcohol, Tobacco, Firearms and
by reliable electronic means (FaceTime and email) Explosives
pursuant to Fed. R. Crim. P. 41(d)(3). Printed name and title
Date: November 4, 2020 CA
— Judge's Signature
City and State: St. Paul, MN The Honorable Becky R. Thorson

 

United States Magistrate Judge
Printed Name and Title

 

 
